UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

: Criminal No. 3:CR-17-298
V. :
(JUDGE MARIANI)
JOEVANY GONZALEZ, .
MEMORANDUM OPINION

 

Defendant Joevany Gonzalez, (“Defendant” “Gonzalez’) filed eight pretrial motions
which are ripe for disposition: 1) Motion to Compel Disclosure of Confidential Informant
(Doc. 131); 2) Motion for Discovery Pursuant to Rule 16 (Doc. 132); 3) Motion for Pre-Trial
Hearing to Determine Existence of Conspiracy (Doc. 133); 4) Motion for Grand Jury
Transcripts Pursuant to Fed. R. Crim. P. Rule 6(e)(3)(C)(ii) (Doc. 134); 5) Motion for
Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of Evidence (Doc. 135); 6)
Motion for Disclosure Pursuant to Federal Rule of Evidence, Rule 807 (Doc. 136); 7) Motion
for Bill of Particulars (Doc. 137); and, 8) Motion for Expert Information Pursuant to Rule
46(a)(1)(G) of the Federal Rules of Criminal Procedure (Doc. 138).

In support of his pending motions, Defendant filed one brief addressing all motions.
(Doc. 139.) Likewise, the Government filed a consolidated brief in response. (Doc. 279.)

Defendant did not file a reply brief and the time for doing so has passed.

 
I. BACKGROUND

On October 3, 2017, a federal Grand Jury sitting in Scranton, Pennsylvania, returned
an Indictment charging Joevaney Gonzalez and others with conspiracy to manufacture,
distribute, and possess with intent to distribute marijuana in violation of 21 U.S.C. § 846.
(Doc. 1 at 1-2.) Others charged in the Indictment are Jose Luis Gonzalez, Sr., Jose Luis
Gonzalez, Jr., Carlos Roman, Alfredo Roman, Carlos Santurtan-Teran, Nelson Martin, and
Christian Madera. (/d.)

ll. | PENDING MOTIONS
A. Motion to Compel Disclosure of Confidential Informant

With his Motion to Compel Disclosure of Confidential Informant (Doc. 131),
Defendant asserts that he is entitled to the disclosure of information pertaining to any and all
confidential informants in this case pursuant to Roviaro v. United States, 353 U.S. 53
(1957). (Doc. 139 at 2.) The Government responds that “falbsent a proffer by the defense
as to the specific and articulable need for such identity information,” the Court should deny
the motion. (Doc. 279 at 4.) The Court concludes the motion is properly denied.

In Roviaro, the United States Supreme Court addressed whether the district court
had committed reversible error when it allowed the Government to refuse to disclose the
identity of an undercover employee “who had taken a material part in bringing about the
possession of certain drugs by the accused, had been present with the accused at the

occurrence of the alleged crime, and might be a material witness as to whether the accused

 
knowingly transported the drugs as charged.” 353 U.S. at 58. The Court concluded that,
under the circumstances presented, the district court's decision was reversible error. Id.
The Court laid the following groundwork for its consideration of the issue:

What is usually referred to as the informer's privilege is in reality the
Government's privilege to withhold from disclosure the identity of persons who
furnish information of violations of law to officers charged with enforcement of
that law. Scher v. United States, 305 U.S. 251, 254, 59 S.Ct. 174, 176, 83 L.Ed.
151: Inre Quarles and Butler, 158 U.S. 532, 15 S.Ct. 959, 39 L.Ed. 1080; Vogel
v, Gruaz, 110 U.S. 311, 316, 4 S.Ct. 12, 14, 28 L.Ed. 158. The purpose of the
privilege is the furtherance and protection of the public interest in effective law
enforcement. The privilege recognizes the obligation of citizens to
communicate their knowledge of the commission of crimes to law-enforcement
officials and, by preserving their anonymity, encourages them to perform that
obligation.

The scope of the privilege is limited by its underlying purpose. Thus,
where the disclosure of the contents of a communication will not tend to reveal
the identity of an informer, the contents are not privileged. Likewise, once the
identity of the informer has been disclosed to those who would have cause to
resent the communication, the privilege is no longer applicable.

A further limitation on the applicability of the privilege arises from the
fundamental requirements of fairness. Where the disclosure of an informer's
identity, or of the contents of his communication, is relevant and helpful to the
defense of an accused, or is essential to a fair determination of a cause, the
privilege must give way. In these situations the trial court may require
disclosure and, if the Government withholds the information, dismiss the action.

Three recent cases in the Courts of Appeals have involved the identical
problem raised here—the Government's right to withhold the identity of an
informer who helped to set up the commission of the crime and who was
present at its occurrence. Portomene v. United States, 5 Cir., 221 F.2d 582;
United States v. Conforti, 7 Cir., 200 F.2d 365; Sorrentino v. United States, 9
Cir, 163 F.2d 627. In each case it was stated that the identity of such an
informer must be disclosed whenever the informer's testimony may be relevant
and helpful to the accused's defense.
Roviaro, 353 U.S. at 59-62. The Court declined to adopt a fixed rule as to when disclosure
is justifiable. Noting that the problem required “balancing the public interest in protecting the
flow of information against the individual's right to prepare his defense,” the Court found that
a proper balance depends “on the particular circumstances of each case, taking into
consideration the crime charged, the possible defenses, the possible significance of the
informer's testimony, and other relevant factors.” Id. at 62.

‘The first step in determining whether the identity of an informant must be disclosed
is to ascertain what need, if any, the defendant has alleged for disclosure. The burden is on
the defendant to show the need for disclosure.” United States v. viles, 658 F.2d 194, 197
(3d Cir. 1981) (citations omitted). Jiles noted that the type of case plays a role in the
application of the test:

When applying this test, one of three types of cases may emerge. See Suarez
v. United States, 582 F.2d 1007, 1011 (5th Cir. 1978). First, the court may be
presented with an extreme situation, such as that in Roviaro itself, in which the
informant played an active and crucial role in the events underlying the
defendant's potential criminal liability. In these cases, disclosure and
production of the informant will in all likelinood be required to ensure a fair trial.
See, e. g., United States v. Silva, 580 F.2d 144, 146-47 (5th Cir. 1978). But see
United States v. Day, 384 F.2d 464, 468 (3d Cir. 1967) (McLaughlin, J.,
concurring) (Active participation should not be deciding factor in disclosure
decision). At the other end of the spectrum, are the cases in which the informant
was not an active participant or eyewitness, but rather a mere tipster. In such
cases, courts have generally held that the informant's identity need not be
disclosed. See, e. g., United States v. Moreno, 588 F.2d 490, 494 (5th Cir.
1978), cert. denied, 441 U.S. 936, 99 S.Ct. 2061, 60 L.Ed.2d 666 (1979). A
third group of cases falls between these two extremes and itis in this group
that the balancing becomes most difficult.

Jiles, 658 F.2d at 196-97.
Here the Government avers that the investigation of the instant matter was not
dependent on confidential informants:

the genesis and basis for the instant investigation were communications

intercepted by investigators “up” on a Title Ill intercept of one of Gonzalez’s

sources of supply for cocaine located in the District of Connecticut. That is to

say, the instant investigation started as the result of Gonzalez having been

intercepted making “dirty” calls on the Connecticut wire. As is made clear in

the affidavit in support of interceptions of Gonzalez’s cellular telephones, part

of the justification for the request to “go up” on Gonzalez’s telephones was that

the government did not currently have a confidential source or informant to

utilize as against Gonzalez and his drug trafficking organization.

(Doc. 279 at 3 (citing Affidavits in Support of Title Ill Wiretap Applications).) Noting that it
is not foreclosing the possible use of “historical” confidential informants at trial, the
Government asserts that the origins of the investigation indicate that disclosure of an
informant’s identity or the contents of his or her communications would not likely be helpful
to the defense of the accused. (/d.at 4.)

Given the Government's undisputed description of the origin of the investigation, this
appears to be a situation where any “historical” confidential informant was not an active
participant or eyewitness, in which case courts have generally held that the informant's
identity need not be disclosed. Jiles, 658 F.2d at 197. Moreover, Defendant has not
provided the required specified need for disclosure as is his burden and did not respond to

the Government's argument that he had not specifically articulated the need for the

requested disclosure. Therefore, the Court concludes Defendant has not satisfied his
burden of showing the need for the disclosure of the confidential informant and this motion
is properly denied.
B. Motion for Discovery Pursuant to Rule 16

With his Motion for Discovery Pursuant to Rule 16 (Doc. 132), Defendant states that
“he is entitled to discovery, inspection and disclosure of certain enumerated evidence”
pursuant to the rule and cite specific categories of evidence. (Doc. 132 at 1-3; Doc. 139 at
7-8.) The Government responds that ‘it is well aware of its obligation under Federal Rules
of Criminal Procedure, Rule 16.” (Doc. 279 at 5.) Adding that the “Court's Pretrial Order of
October 6, 2017, already defines the parties’ obligations related to discovery,” the
Government states that no further order is required. (/d.) As Defendant has not asserted
that the Government has failed to comply with Rule 16 or the Court's asserted compliance
October 6, 2017, Order (Doc. 47), or that there is any indication that it will not do so in the
future, the Court concludes that no further order is required and the motion is properly
denied.
C. Motion for Pre-Trial Hearing to Determine Existence of Conspiracy

With his Motion for Pre-Trial Hearing to Determine Existence of Conspiracy (Doc.
133), Defendant contends that Federal Rule of Evidence 104 requires that the determination
of the admissibility of a co-conspirator’s declarations must be made preliminarily and a
pretrial hearing is the preferred method of making the determination. (Doc. 139 at 10

(citations omitted).) The Government responds that a pretrial hearing to determine the
admissibility of co-conspirator statements is not mandated and the admissibility of such
statements may be properly made at trial. (Doc. 279 at 5 (citations omitted).)

As noted by the Government, a pretrial hearing to determine the existence of a
conspiracy is called a “James hearing” and whether to hold such a hearing is left to the
discretion of the trial judge. (Id. at 5-7 (citing United States v. Gambino, 926 F.2d 1355,
1360-61 (3d Cir. 1991); United States v. Ammar, 714 F.2d 238, 246 (3d Cir.), cert. denied,
464 U.S. 936, 104 S.Ct. 344, 78 L.Ed.2d 311 (1983); United States v. Continental Group,
Inc., 603 F.2d 444, 456 (3d Cir.1979)).) Based on the undisputed concerns about a James
hearing expressed by the Government (see Doc. 279 at 9-11) and basic concerns of
administrative efficiency and judicial economy, the Court will deny Defendant’s motion and
permit the Government to prove at trial the evidence necessary to admit co-conspirators’
statements.

D. Motion for Grand Jury Transcripts Pursuant to Rule 6(e)(3)(E)(i)

With his Motion for Grand Jury Transcripts Pursuant to Rule 6(e)(3)(C)(ii) (Doc. 134),
Defendant states that he is entitled to the disclosure of Grand Jury transcripts which are
necessary to effectively prepare his defense.’ (Doc. 139 at 15.) The Government responds

that disclosure of grand jury transcripts is covered by 18 U.S.C. § 3500, the Jencks Act,

 

1 Federal Rule of Criminal Procedure 6(e)(3)(C) does not contain any further subsections and provides that
‘a]n attorney for the government may disclose any grand-jury matter to another federal grand jury.” As the
cited subsection does not apply to Defendant's argument or the facts of this case, the Court will assume the
subsection allowing for the court's authorization of disclosure in certain circumstances, Federal Rule of
Criminal Procedure 6(e)(3)(E).

7
and, contrary to that act, Defendant has failed to show any particularized need for advanced
disclosure. (Doc. 279 at 11.)

The Jencks Act states: “No statement or report in the possession of the United
States which was made by a Government witness ... shall be the subject of subpoena,
discovery, or inspection until said witness has testified on direct examination in the trial of
the case.” 18 U.S.C. § 3500(a) (emphasis added). The term “statement includes a
statement made by a witness to a grand jury. 18 U.S.C. § 3500(e). Rule 6 of the Federal
Rules of Criminal Procedure provides in pertinent part that “[t]he court may authorize
disclosure--at a time, in a manner, and subject to any other conditions that it directs--of a
grand-jury matter . . . preliminarily to or in connection with a judicial proceeding.” Fed. R.
Crim. P. 6(e)(3)(E)(i).

Pursuant to this authority, Defendant is not entitled to any disclosure of Grand Jury
transcripts until after a grand jury witness testifies on direct examination and he cites no
authority to support such a proposition. While a district court has discretion to order such
disclosure pursuant to Rule 6, a defendant must make a particularized prima facie showing
that such material exists. United States v. Sanchez-Gonzalez, 294 F.3d 563, 568 (3d Cir.
2002). Here Defendant has not done so and, therefore, his motion is properly denied.

E. Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of
Evidence

With his Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of

Evidence (Doc. 135), Defendant asserts that “he is entitled to receive from the Government

8
pre-trial notice of any other crimes, wrongs, or acts the Government intends to introduce at
trial.” (Doc. 139 at 16.) As with his Motion for Discovery Pursuant to Rule 16 (Doc. 132),
Defendant essentially asks the Court to issue an order directing the Government to follow
federal rules. See supra p. 6. Adherence to all applicable Federal Rules of Evidence is
required and anticipated. In the absence of an assertion that the Government has failed to
comply with a specific rule or identification of a dispute on a particular issue relevant to the
cited rules, the Court will deny Defendant's motion.
F. Motion for Disclosure Pursuant to Federal Rule of Evidence, Rule 807

With his Motion for Disclosure Pursuant to Rule of Evidence 807 (Doc. 136),
Defendant states he is entitled to receive notice of the Government's intent to use hearsay
statements under Rule 807. (Doc. 139 at 19.) The Government responds that is it aware of
the notice requirements of Federal Rule of Evidence 807. (Doc. 279 at 17.) As stated
above, the Court requires and anticipates compliance with the Federal Rules of Evidence.
Because Defendant identifies no indication that the Government has not or will not proceed
as anticipated, his motion will be denied.
G. Motion for Bill of Particulars

With his Motion for Bill of Particulars (Doc. 221), Defendant states that the
“allegations in the Indictment are not sufficiently specific as to time, place, and individuals
involved to allow the Defendant to prepare his defense and to afford him the opportunity for

a fair trial,” and, therefore, pursuant to Rule 7 of the Federal Rules of Criminal Procedure,
he seeks an order compelling the Government to provide the particulars requested. (Doc.
139 at 21.) The Government responds that “a prerequisite to finding that a bill of particulars
ig warranted in the instant case is the determination that the Indictment alone is insufficient
to inform the defendant of the nature of the charges” and that is not the case here: “The fact
that there are defined time lines for the crimes charged in the Indictments, together with the
fact that Gonzalez is charged with the distribution of defined controlled substances with
expressly named individuals is specific enough to inform Gonzalez of the nature of the
charges.” (Doc. 279 at 18.) For the reasons discussed below, Defendant's motion will be
denied.

Rule 7 of the Federal Rules of Criminal Procedure provides in relevant part that “[t]he
indictment or information must be a plain, concise, and definite written statement of the
essential facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). The rule further
provides that “[t]he court may direct the government to file a bil of particulars. The
defendant may move for a bill of particulars before or within 14 days after arraignment or at
a later time if the court permits.” Fed. R. Crim. P. 7(f).

The Indictment in this case does not provide extensive information about the offense
charged, but it provides the date range of the offense, the substance at issue, and the
names of co-conspirators. (See Doc. 1.) At this stage of the proceedings, Defendant has
received additional information through the ongoing discovery required by Rule 16 of the

Federal Rules of Criminal Procedure. As noted by the Government, compliance with the

10
discovery provisions of Rule 16 “obviates the necessity for a bill of particulars.” (Doc. 279 at
20 (citing United States v. Geise, 597 F.2d 1170, 1180 (9th Cir.), cert. denied, 444 U.S. 979
(1979); United States v. Deerfield Spec. Papers, Inc., 501 F.Supp. 796, 809 (E.D. Pa.
1980)).) Although Defendant stated in his supporting brief, that “as of this filing . . . , the
Government has failed to provide meaningful discovery” (Doc. 139 at 22), the Court has no
indication that ongoing discovery has been inadequate, particularly given Defendant's
failure to file a reply brief and the time that elapsed between the filing of the motion and the
Government’s response. On this basis, the Court concludes Defendant has not shown the
need for a bill of particulars and the Court will deny the motion.

H. Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Federal Rules
of Criminal Procedure

With his Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of
Criminal Procedure (Doc. 138), Defendant asserts that he is entitled to the disclosure of
expert witnesses the Government intends to use in its case-in-chief at trial. (Doc. 139 at
24.) The Government responds that it “is aware of and acknowledges its obligations under
Federal Rules of Criminal Procedure, Rule 16(a)(1)(G) as well as Federal Rules of Evidence
702, 703, and 705 and will comply with the same.” (Doc. 279 at 21.) As stated previously,
the Court requires and anticipates adherence to all applicable rules. In the absence of
evidence that the Government has not or does not intend to comply with Rule 16(a)(1)(G),

the Court will deny Defendant’s motion.

11
Ill. CONCLUSION
For the reasons set out above, Defendant's pretrial motions (Docs. 131-138) will be

DENIED. An appropriate Order is filed simultaneously with this Memorandum Opinion.

Robert D. Mariani MAHA
U

nited States District Judge

12
